Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted May 4, 2022, wherein claims 20, 21, 26, 29, and 31 are amended and new claims 37-42 are introduced.  This application is a national stager application of PCT/IL2018/050326, filed March 21, 2018, which claims benefit of foreign application IL251323, filed March 21, 2017.
Claims 20, 21, 23, 24, 26, 29, and 31-42 are pending in this application.
Claims 20, 21, 23, 24, 26, 29, and 31-42 as amended are examined on the merits herein.

Withdrawn Rejections
	Applicant’s amendment, submitted May 4, 2022, with respect to the rejection of claims 20, 21, 23, 24, 26, 29, and 31-36 under 35 USC 103 for being obvious over Carlmark et al. in view of Campos et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to further require that the claimed material be a fabric.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 23, 24, 26, 29, and 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Carlmark et al. (“Dendritic architectures based on bis-MPA: functional polymeric scaffolds for application-driven research,” Chem Soc Rev 2013 vol. 42 pp. 5858-5879, DOI: 10.1039/c3cs60101c, Reference of record in previous action) in view of Campos et al. (Campos et al., "Click chemistry strategies for the fabrication of dendrimers" PMSE Preprints CODEN: PPMRA9; ISSN: 1550-6703, http://pubs.acs.org/cgi-bin/preprints/display?div=pmse&meet=239&page=13064_21682.pdf, 2 pages (Year: 2010) Reference of record in previous action) in view of Yang et al. (“Synthesis and characterization of cellulose fibers grafted with hyperbranched poly(3-methyl-3-oxetanemethanol” Cellulose (2011) vol. 18 pp. 1611-1621, DOI 10.1007/s10570-011-9587-y, Reference included with PTO-892)
Claims 20 and 26 are directed to a polymer fabric wherein a particular linkage of formula (I) is attached to the surface of the polymer fabric.  As used herein, the term “fabric” is interpreted to mean a material assembled from a mass of fibers, either woven or non-woven.  Claim 21 is directed to a process comprising attaching said linker to the surface of a polymer matrix.  Claims 32-36 also define further structural limitations to structure (I).  Dependent claims 37-42 define the fabric specifically as being made of a polysaccharide, specifically cellulose.
Carlmark et al. discloses dendritic materials based on a 2,2-bis(methylol)propionic acid (bis-MPA) building block. (p. 5859 left column last paragraph) Carlmark et al. further discloses dendronized surfaces wherein dendritic structures are immobilized on a solid surface. (p. 5870 right column last paragraph – p. 5871 left column first paragraph) These can be grown on the surface by a ‘grafting-from’ approach wherein dendrons are grown step-by-step on the surface. (p. 5871 right column second paragraph, p. 5872 scheme 8b) According to scheme 8a of this reference, a similar dendron has also been attached to a cellulose support.  Carlmark et al. additionally discloses that dendritic structures are advantageously used in biological research, and that biomolecules are covalently attached to such scaffolds using reactive groups such as alkenes. (p. 5873 left column last paragraph – p. 5874 left column first paragraph) Carlmark et al. does not specifically disclose a conjugate of a compound of formula (I) such as Bis-allyl propionic acid to a surface as recited in base claims 20 and 26, or a method of making such a conjugate as described in base claim 21.
	Campos et al. discloses that due to the complexity of dendrimer structures and the limited synthetic approaches available there is a need for improved chemical tools for their construction. (first paragraph of introduction) Campos et al. further discloses a method of making a dendrimer comprising alternating acylation and thiol-ene coupling reactions. (fourth paragraph of introduction, also scheme 1) The esterification reaction is carried out by coupling BAPA anhydride to a free hydroxyl group on the previous dendrimer stage in the presence of DMAP and pyridine with DCM as solvent. (third paragraph of experimental) This scheme allowed for synthesis of the dendrimer in high yields without the need for chromatographic purification, from commercially available starting materials, making it an easy method for synthesis of bis-MPA-based dendrimers. (Results and Discussion)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make a surface-bound dendrimer using the alternating dendrimer subunits described by Campos.  One of ordinary skill in the art would have seen the prior art as suggesting such a dendrimer because of the general teaching of Carlmark et al. regarding the usefulness of surface-bound dendrimers and the disclosure by Campos et al. that this particular dendrimer system is particularly high yielding and easy to assemble.
	Carlmark et al. in view of Campos et al. also does not specifically disclose a material wherein the solid support that the dendrimer is constructed upon is a cellulose fabric.  However Yang et al. discloses step-by-step construction of a dendrimer on the surface of a cellulose material. (p. 1612 left column second paragraph – right column second paragraph) The cellulose substrate used was filter paper, which is a non-woven cellulose fabric. (p. 1613 right column second paragraph, p. 1615 scheme 1)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the methods of Carlmark and Campos as described above to construct a dendrimer on a nonwoven cellulose substrate such as filter paper.  One of ordinary skill in the art would have regarded the disclosure of Yang et al. as specifically suggesting constructing dendrimers onto such substrates.
	Therefore the invention taken as a whole is prima facie obvious.  

Claims 20, 21, 23, 24, 26, 29, and 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Carlmark et al. (“Dendritic architectures based on bis-MPA: functional polymeric scaffolds for application-driven research,” Chem Soc Rev 2013 vol. 42 pp. 5858-5879, DOI: 10.1039/c3cs60101c, Reference of record in previous action) in view of Campos et al. (Campos et al., "Click chemistry strategies for the fabrication of dendrimers" PMSE Preprints CODEN: PPMRA9; ISSN: 1550-6703, http://pubs.acs.org/cgi-bin/preprints/display?div=pmse&meet=239&page=13064_21682.pdf, 2 pages (Year: 2010) Reference of record in previous action) in view of Montanez et al. (“Bifunctional Dendronized Cellulose Surfaces as Biosensors” Biomacromolecules (2011) vol. 12 pp. 2114-2125, DOI 10.1021/bm200201y, Reference included with PTO-892 on June 15, 2021)
Claims 20 and 26 are directed to a polymer fabric wherein a particular linkage of formula (I) is attached to the surface of the polymer fabric.  As used herein, the term “fabric” is interpreted to mean a material assembled from a mass of fibers, either woven or non-woven.  Claim 21 is directed to a process comprising attaching said linker to the surface of a polymer matrix.  Claims 32-36 also define further structural limitations to structure (I).  Dependent claims 37-42 define the fabric specifically as being made of a polysaccharide, specifically cellulose.
Carlmark et al. discloses dendritic materials based on a 2,2-bis(methylol)propionic acid (bis-MPA) building block. (p. 5859 left column last paragraph) Carlmark et al. further discloses dendronized surfaces wherein dendritic structures are immobilized on a solid surface. (p. 5870 right column last paragraph – p. 5871 left column first paragraph) These can be grown on the surface by a ‘grafting-from’ approach wherein dendrons are grown step-by-step on the surface. (p. 5871 right column second paragraph, p. 5872 scheme 8b) According to scheme 8a of this reference, a similar dendron has also been attached to a cellulose support.  Carlmark et al. additionally discloses that dendritic structures are advantageously used in biological research, and that biomolecules are covalently attached to such scaffolds using reactive groups such as alkenes. (p. 5873 left column last paragraph – p. 5874 left column first paragraph) Carlmark et al. does not specifically disclose a conjugate of a compound of formula (I) such as Bis-allyl propionic acid to a surface as recited in base claims 20 and 26, or a method of making such a conjugate as described in base claim 21.
	Campos et al. discloses that due to the complexity of dendrimer structures and the limited synthetic approaches available there is a need for improved chemical tools for their construction. (first paragraph of introduction) Campos et al. further discloses a method of making a dendrimer comprising alternating acylation and thiol-ene coupling reactions. (fourth paragraph of introduction, also scheme 1) The esterification reaction is carried out by coupling BAPA anhydride to a free hydroxyl group on the previous dendrimer stage in the presence of DMAP and pyridine with DCM as solvent. (third paragraph of experimental) This scheme allowed for synthesis of the dendrimer in high yields without the need for chromatographic purification, from commercially available starting materials, making it an easy method for synthesis of bis-MPA-based dendrimers. (Results and Discussion)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make a surface-bound dendrimer using the alternating dendrimer subunits described by Campos.  One of ordinary skill in the art would have seen the prior art as suggesting such a dendrimer because of the general teaching of Carlmark et al. regarding the usefulness of surface-bound dendrimers and the disclosure by Campos et al. that this particular dendrimer system is particularly high yielding and easy to assemble.
	Carlmark et al. in view of Campos et al. also does not specifically disclose a material wherein the solid support that the dendrimer is constructed upon is a cellulose fabric.  However Montanez et al. discloses dendronized cellulose substrates. (p. 2115 left column second paragraph) Attachment of dendronized linkers to cellulose improves the sensitivity of the resulting conjugates toward macromolecules. (p. 2114 right column) These dendrimers are disclosed to have a structure wherein a bis(hydroxymethyl)-propionic acid linker is attached to the dendrimer which is attached to the surface of the cellulose substrate. (p. 2116 scheme 1, see for example step C in part A, wherein a ) This structure is reasonably considered to be a linker attached to an exposed polar group of the cellulose.  The cellulose material used was filter paper, which is reasonably considered to be a nonwoven cellulose fabric. (p. 2115 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the methods of Carlmark and Campos as described above to construct a dendrimer on a nonwoven cellulose substrate such as filter paper.  One of ordinary skill in the art would have regarded the disclosure of Montanez et al. as specifically suggesting constructing dendrimers onto such substrates.
	Therefore the invention taken as a whole is prima facie obvious.  

Claims 20, 21, 23, 24, 26, 29, and 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Carlmark et al. (“Dendritic architectures based on bis-MPA: functional polymeric scaffolds for application-driven research,” Chem Soc Rev 2013 vol. 42 pp. 5858-5879, DOI: 10.1039/c3cs60101c, Reference of record in previous action) in view of Campos et al. (Campos et al., "Click chemistry strategies for the fabrication of dendrimers" PMSE Preprints CODEN: PPMRA9; ISSN: 1550-6703, http://pubs.acs.org/cgi-bin/preprints/display?div=pmse&meet=239&page=13064_21682.pdf, 2 pages (Year: 2010) Reference of record in previous action) in view of Zhao et al. (“Heterogeneous ‘‘Organoclick’’ Derivatization of Polysaccharides: Photochemical Thiol-ene Click Modification of Solid Cellulose” Macromolecular Rapid Communications (2010) vol. 31 pp. 740-744, DOI 10.1002/marc.200900764, Reference included with PTO-892 on March 2, 2021)
Claims 20 and 26 are directed to a polymer fabric wherein a particular linkage of formula (I) is attached to the surface of the polymer fabric.  As used herein, the term “fabric” is interpreted to mean a material assembled from a mass of fibers, either woven or non-woven.  Claim 21 is directed to a process comprising attaching said linker to the surface of a polymer matrix.  Claims 32-36 also define further structural limitations to structure (I).  Dependent claims 37-42 define the fabric specifically as being made of a polysaccharide, specifically cellulose.
Carlmark et al. discloses dendritic materials based on a 2,2-bis(methylol)propionic acid (bis-MPA) building block. (p. 5859 left column last paragraph) Carlmark et al. further discloses dendronized surfaces wherein dendritic structures are immobilized on a solid surface. (p. 5870 right column last paragraph – p. 5871 left column first paragraph) These can be grown on the surface by a ‘grafting-from’ approach wherein dendrons are grown step-by-step on the surface. (p. 5871 right column second paragraph, p. 5872 scheme 8b) According to scheme 8a of this reference, a similar dendron has also been attached to a cellulose support.  Carlmark et al. additionally discloses that dendritic structures are advantageously used in biological research, and that biomolecules are covalently attached to such scaffolds using reactive groups such as alkenes. (p. 5873 left column last paragraph – p. 5874 left column first paragraph) Carlmark et al. does not specifically disclose a conjugate of a compound of formula (I) such as Bis-allyl propionic acid to a surface as recited in base claims 20 and 26, or a method of making such a conjugate as described in base claim 21.
	Campos et al. discloses that due to the complexity of dendrimer structures and the limited synthetic approaches available there is a need for improved chemical tools for their construction. (first paragraph of introduction) Campos et al. further discloses a method of making a dendrimer comprising alternating acylation and thiol-ene coupling reactions. (fourth paragraph of introduction, also scheme 1) The esterification reaction is carried out by coupling BAPA anhydride to a free hydroxyl group on the previous dendrimer stage in the presence of DMAP and pyridine with DCM as solvent. (third paragraph of experimental) This scheme allowed for synthesis of the dendrimer in high yields without the need for chromatographic purification, from commercially available starting materials, making it an easy method for synthesis of bis-MPA-based dendrimers. (Results and Discussion)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make a surface-bound dendrimer using the alternating dendrimer subunits described by Campos.  One of ordinary skill in the art would have seen the prior art as suggesting such a dendrimer because of the general teaching of Carlmark et al. regarding the usefulness of surface-bound dendrimers and the disclosure by Campos et al. that this particular dendrimer system is particularly high yielding and easy to assemble.
	Carlmark et al. in view of Campos et al. also does not specifically disclose a material wherein the solid support that the dendrimer is constructed upon is a cellulose fabric.  However Zhao et al. discloses functionalization of cellulose with an ene group to allow for attachment of a biomolecule by a thiol-ene reaction. (p. 741 left column first paragraph, also scheme 1) The cellulose substrate was filter paper, which is a nonwoven cellulose fabric. (p. 741 experimental part)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the methods of Carlmark and Campos as described above to construct a dendrimer on a nonwoven cellulose substrate such as filter paper.  One of ordinary skill in the art would have regarded the disclosure of Zhao et al. as specifically suggesting chemically modifying this substrate so as to attach biomolecules thereto.
	Therefore the invention taken as a whole is prima facie obvious.  

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        6/10/2022